DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of use of the phrase “provided is”.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high content” in claim 1 is a relative term which renders the claim indefinite. The term “high content” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Without some examples in the disclosure of how much content is “high content”, the scope of this term cannot be determined.
Claim 1 recites the limitation "guide protrusions" in line 24.  There is confusing antecedent basis for this limitation in the claim, since claim 1 already recites “a guide protrusion” in line 20, and it is therefore unclear how the "guide protrusions" in line 24 relate to the “a guide protrusion” in line 20.
Regarding claim 1, the phrase "and the like", in line 6 of page 2, renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claims 2 and 3 depend from claim 1, and this inherit the indefiniteness issues thereof.
	In view of the above-identified indefiniteness issues, the claims are interpreted below as could best be understood.

Allowable Subject Matter
Claims 1-3 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is considered to be JP 2010-13115 A, which discloses a granular material takeout container that includes a front half part of an operation cylinder 32 hanging down from the periphery of a lid plate 54 and is rotatably fitted on the surface of a bottomed base cylinder 6.  A granular storage chamber 48 in the upper part of the operation cylinder, an inward flange wall 40 is projected inward from the base half of the operation cylinder.  A head part 13 of a bushing 12 which can be vertically inserted into a granule storage chamber by operating an operation cylinder is loosely fitted into the flange hole 42.  A core shaft 8 is erected from a center of a bottom wall 4 of the base cylinder 6, and is formed so as to be freely turnable with respect to the base cylinder 6 around the core shaft 32.  A top cylinder 12 is formed so as to be fitted on an outer surface of the core shaft 8, and a rotational force about the shaft can be replaced with an increasing force.
The JP 2010-13115 A document fails to disclose or suggest, either alone or in combination with prior art documents, the structure as recited in claim 1 of “the rotatable body (120) configured such that an upper end thereof is coupled to the dispensing rod guide tube (112) of the main body (110) by concave-convex engagement while an inside center thereof is provided with a dispensing rod lifting cylinder (121) including a lifting screw hole (121a) that is defined by an inner surface thereof and along which a guide protrusion (141) of the dispensing rod (140) is guided, …the dispensing rod (140) configured such that guide protrusions (141) guided along the lifting screw hole (121a) of the dispensing rod lifting cylinder (121) of the rotatable body (120) are formed on a lower outer surface of the dispensing rod at positions opposed to each other”.  Claims 2 and 3 depend from claim 1, and thus include the allowable subject thereof. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Each of the following documents relate to structures and containers for dispensing articles:
U.S. patent no. 3,130,862;
U.S. publication no. 2017/0183143;
EP 3095730;
DE 202014003705U1;
DE 4415923 A1 (See Fig. 2);
GB 2310847;
FR 2914166.
U.S. publication no. 2008/0089913 discloses structures of bead cosmetics. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M BUECHNER whose telephone number is (571)270-5171. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Patrick M. Buechner
/Patrick M. Buechner/Primary Examiner, Art Unit 3754